Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The closest prior art references (Park et al. (US 2019/0155432); Qu et al. (US 9,857,911); Kim et al. (US 2019/0129564); Lim et al. (US 2014/0253535); Matsui (US 2020/0105214)) discloses a display device comprising: a timing controller is configured to transmit an image signal to an integrated circuit using a first interface and a microcontroller configured to receive a touch sensing signal from the integrated circuit using a second interface that is different from the first interface, however, singularly or in combination, the references fail to teach “wherein the receiving circuit is configured to receive the image signal from the timing controller using a first interface, the transmitting circuit is configured to transmit the touch sensing signal to the timing controller using a second interface, and the timing controller is configured to transmit the touch sensing signal to a microcontroller using a third interface, and wherein the first interface, the second interface, and the third interface are different from each other” (claim 1) and “a microcontroller configured to receive the touch sensing signal through the timing controller, wherein the timing controller is configured to transmit the image signal using a first interface, and the integrated circuit is configured to transmit the touch sensing signal to the timing controller using the restored clock via a second interface that is different from the first interface, and the timing controller is configured to transmit the touch sensing signal to the microcontroller using a third interface that is different from the first interface and the second interface” (claim 10).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372. The examiner can normally be reached 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HONG ZHOU/Primary Examiner, Art Unit 2623